Opinion filed October 10, 2019




                                       In The


        Eleventh Court of Appeals
                                    —————
                                 No. 11-19-00201-CR
                                    —————

                 EMILY KATHRYN PRUITT, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 21308B


                      MEMORANDUM OPINION
      Appellant, Emily Kathryn Pruitt, has filed a motion to dismiss this appeal. In
the motion, Appellant indicates that she no longer desires to pursue an appeal, and
she requests that this appeal be dismissed. The motion to dismiss is signed by both
Appellant and Appellant’s counsel in compliance with Rule 42.2 of the Texas Rules
of Appellate Procedure.
        The motion is granted, and the appeal is dismissed.




                                                                            PER CURIAM


October 10, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2